Citation Nr: 1611075	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  He is the recipient of numerous awards and decorations, to include the Combat Action Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

With regard to the characterization of the claim, the Board observes that the RO characterized such disorder as pseudophakia of the bilateral eyes (claimed as cataracts).  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record detailing additional diagnoses referable to the Veteran's eyes, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral eye disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to service connection for a bilateral eye disorder, to include as secondary to his service-connected PTSD.  With regard to such secondary theory of entitlement, the Veteran alleges that, as a result of the medication he was prescribed for his service-connected PTSD, Trazadone, he developed glaucoma, which led to the development of cataracts.  See October 2010 Authorization and Consent to Release Information to the VA, VA Form 21-4142.  In support of his claim, the Veteran submitted an April 2011 private medical opinion from Dr. R.M.  Furthermore, the Veteran submitted a number of articles discussing the side-effects of Trazadone, including blurry vision.

Alternatively, the Veteran alleges that his bilateral eye disorder developed as a direct result of his military service.  Specifically, he claims that he was exposed to excessive sunlight as a result of his duties as a combat technician in the Republic of Vietnam.  He stated that, despite the excessive sunlight, he was not provided eye protection out of fear that such could be sucked into jet engines.  See January 2016 Hearing Transcript, Pg. 3-4.  In support of his claim, the Veteran submitted an article that discussed the relationship between excessive sunlight exposure and cataracts.

With regard to the allegation that the Veteran's bilateral eye disorder is secondary to his service-connected PTSD, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that, while the various articles submitted by the Veteran discuss either the relationship between both Trazadone and blurry vision or the relationship between excessive sunlight exposure and cataracts, they contain no information specific to this Veteran's bilateral eye disorder and, hence, are not dispositive of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

As noted above, the Veteran submitted an April 2011 private medical opinion completed by Dr. R.M.  The optometrist noted that the Veteran had been under his care for management of ocular hypertension and indicated that, during his initial evaluation in June 2008, the Veteran was taking Trazadone as a sleep aid and had slightly-elevated intraocular pressures in both eyes.  The optometrist also observed that he had nuclear sclerotic cataracts in both eyes and that the Veteran was diagnosed with glaucoma in February 2009.  Overall, the optometrist diagnosed the Veteran with primary open angle glaucoma, but stated that he could not be certain whether Trazadone caused his glaucoma to emerge, but that it may have caused his eye pressure to be elevated in 2008.

The Board finds that this opinion is too speculative in nature to resolve the issue before the Board.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

The Veteran underwent a VA examination to address the nature and etiology of his bilateral eye disorder in October 2010.  The examiner noted that the Veteran begin taking Trazadone in the fall of 2008, and that, in the spring of 2009, he developed glaucoma.  Later he developed a retinal tear, and underwent a cataract extraction in January 2010 and March 2010, and a membrane peel of the left eye in October 2010.  Upon examination, the Veteran was diagnosed with bilateral pseudophakia, bilateral glaucoma, retinal tear, and bilateral cataracts.  The examiner opined that glaucoma and cataracts were not related to the Veteran's prescribed use of Trazadone for his PTSD.  The examiner reasoned that, although there were many known side effects to Trazadone, glaucoma and cataracts were not among them.  Furthermore, the examiner reasoned that, although blurred vision is noted as an occasional side effect, such would be due to refractive changes, and not glaucoma or cataracts.  He concluded that the Veteran's cataracts, glaucoma, retinal tear, and decreased vision were not related to Trazadone.

The Board finds that this opinion is inadequate to adjudicate the Veteran's claim.  Initially, although the examiner opined that the Veteran's bilateral eye disorder was not related to his use of Trazadone for PTSD, the examiner failed to clearly address whether the Veteran's bilateral eye disorder was aggravated by his use of Trazadone.  38 C.F.R. § 3.310; Allen, supra.  Again, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, supra, at 448.  Also, as noted above, the letter from Dr. R.M. indicated that, by using Trazadone, the pressure in the Veteran's eyes may have increased.  Finally, the Veteran submitted a number of articles detailing the side effects of Trazadone, including blurry vision.  Given that the examiner did not have the opportunity to review these article or Dr. R.M.'s opinion, and because the examiner's did not address whether the Veteran's use of Trazadone aggravated his bilateral eye disorder, the Board finds that an addendum opinion is necessary to adequately address the Veteran's claim.

Furthermore, insofar as the Veteran argues that service connection is warranted on a direct basis, the Board notes that the October 2010 examiner did not address this theory of entitlement because, at that time, the Veteran has not raised it.  However, in subsequent statements, the Veteran has alleged that his excessive exposure to sunlight while working the flight line led to the development of cataracts.  In support of this argument, the Veteran submitted an article that discusses the link between excessive sunlight exposure and the development of cataracts.  On remand, the Board finds that the examiner should also address whether the Veteran's bilateral eye disorder is directly related to his military service, to including his exposure to excessive sunlight.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's October 2010 VA examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include Dr. R.M.'s April 2011 statement regarding the relationship between the Veteran's bilateral eye disorder and his use of Trazadone for his service-connected PTSD, as well as the articles submitted by the Veteran addressing either the side effects of Trazadone or the relationship between excessive sunlight exposure and the development of cataracts, the examiner should address the following inquiries:

(A)  Is the Veteran's bilateral eye disorder, diagnosed as bilateral pseudophakia, bilateral glaucoma, retinal tear, and bilateral cataracts, at least as likely as not (50 percent or greater probability) due to or caused by his military service, to include as due to excessive sunlight exposure as a result of his duties as a combat technician?

(B)  Is the Veteran's bilateral eye disorder at least as likely as not (a 50 percent or higher degree of probability) caused by his service-connected PTSD, to include his prescribed use of Trazadone?

(C)  Is the Veteran's bilateral eye disorder at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his service-connected PTSD, to include his prescribed use of Trazadone?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In providing his/her opinion, the examiner should accept as true the Veteran's history of in-service excessive light exposure on the flight line and the lack of sunlight protection. 

A complete rationale must be provided for all opinions provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




